Citation Nr: 1736194	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-03 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disability, claimed as flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to April 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of that hearing is associated with the claims file.

In March 2014, the Board issued a decision which reopened the claim for entitlement to service connection for a bilateral foot disability and denied the claim on the merits.  The Veteran appealed the Board's denial of his claim.  In an April 2015 Memorandum Decision, the U.S. Court of Appeals for Veterans Claims (Court) vacated that portion of the Board's March 2014 decision which denied entitlement to service connection for a bilateral foot disability, and remanded the issue to the Board for additional action consistent with the decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its April 2017 remand, the Board requested a supplemental VA opinion to discuss whether the Veteran's pre-existing bilateral foot disability was aggravated by his active duty service.  An opinion was obtained in April 2017, but it is inadequate and does not discuss the pertinent evidence requested by the Board in its April 2017 remand.  

By way of history, in April 2015, the Court vacated the part of a March 2014 decision by the Board which denied entitlement to service connection for a bilateral foot disability after finding that the Board's decision was based upon its own unsubstantiated medical opinion that the Veteran's bilateral foot disability was not aggravated by his military service.  See Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Additionally, the Court found that the Board's March 2014 decision failed to reconcile pertinent facts in the service treatment records; namely, that pes planus was noted as non-disabling upon service entrance, that the service treatment records documented complaints of and treatment for "painful feet" and "painful heels" during service resulting in a two-week physical profile restricting him from running, and that the Veteran reported problems with his feet in the report of medical history accompanying his separation examination.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Additionally, the Veteran provided lay statements that he had no foot problems prior to service, that he developed foot pain during service, and that his foot symptoms continued since service discharge.

To comply with the Court's Memorandum Decision, in August 2015, the Board remanded the issue to the RO to obtain a VA opinion which addressed the pertinent evidence cited by the Court.  A VA opinion was obtained in April 2016.  In an April 2017 remand, the Board found that the April 2016 VA opinion was inadequate because the VA examiner did not provide adequate rationale for the conclusion that the Veteran's pre-existing bilateral flat feet did not increase in severity during his military service and did not address the evidence in the service treatment records which found the Veteran's foot disability to be non-disabling at service entrance and showed subsequent treatment for painful feet which required a physical profile for restricted duty.  Accordingly, in April 2017, the Board remanded the Veteran's claim for a supplemental opinion by the VA examiner who conducted the April 2016 VA examination with adequate supporting rationale.

Unfortunately, the April 2017 VA opinion fails to discuss the pertinent evidence requested by the Board in its prior remands, and is again, inadequate.  The April 2017 opinion states only that the Veteran's pre-existing flat feet did not undergo an increase in severity during service as "there are simply no records to indicate an increase in severity and no specific descriptions of pain as a baseline to document an increase in severity."  This rationale inaccurate, as the Veteran's service entrance examination documents bilateral pes planus which was non-disabling at service entrance, the report of medical history completed at service entrance reflects the Veteran's statement that he had no history of foot problems, the Veteran was treated for bilateral foot pain on two occasions during service, one of which resulted in a two-week physical profile for restricted duty due to painful feet, and the Veteran reported a history of foot problems at separation from service.  Further, the Veteran has provided competent testimony that he had no foot problems prior to service, developed foot pain during service with marching, and has continued to experience foot problems since service discharge.  As none of this pertinent evidence was discussed by the April 2017 VA examiner, as requested by the Board in its April 2017 remand, the April 2017 VA opinion is inadequate, and a new VA opinion is required.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination conducted by a different VA examiner than the examiner who provided the April 2016 and April 2017 opinions to determine the etiology of his bilateral pes planus.  All studies, tests, and evaluations deemed necessary by the examiner should be performed and the results noted in the report.  After reviewing the evidence of record, to include the service treatment records, the Veteran's lay statements and testimony, and the post-service medical evidence, and after conducting a thorough examination, the examiner must provide an opinion as to whether the Veteran's pre-existing bilateral pes planus was aggravated by the Veteran's active duty service.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.  The VA examiner must specifically discuss the evidence in the Veteran's service treatment records, including the service entrance examination which noted bilateral pes planus which was non-disabling at that time, the report of medical history completed at service entrance where the Veteran denied a history of foot problems, the instances of treatment for bilateral foot pain during service, the February 1975 physical profile for restricted duty based upon the Veteran's bilateral foot pain, and the report of medical history completed at service discharge in which the Veteran reported a history of foot problems.  Additionally, the VA examiner must specifically discuss the Veteran's lay statements and testimony in which he reported that he had no symptoms of foot problems prior to service, that he developed bilateral foot pain during service, and that he has continued to experience foot pain since service discharge.  For purposes of this examination, the VA examiner should presume the Veteran's lay statements to be credible.

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

3.  When the above development has been completed, the RO must readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the RO must issue an additional Supplemental Statement of the Case, and afford the Veteran and his representative sufficient time in which to respond.  Then, the appeal should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




